Title: To Thomas Jefferson from William Short, 9 May 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May the 9th. 1790

Your letter of the 14th. of December written from Eppington arrived here at the end of the last month after a passage of four months and an half. It gave a real pleasure which I will not attempt to describe, in shewing me that the long silence which had prevailed did not proceed from any forgetfulness on your part. I have taken care to let every body know this circumstance. Your friends were all happy to hear from you. They were sorry not to be better assured of your return. I told them that you were not certain when you wrote to me, but that I saw by your letter you had taken an engagement with the President from which he would not easily dispense you, and that as to my own part I was rather disposed to believe you would not be allowed to return. It is in this uncertainty of mind that I take up my pen to write to you. I had determined at first not to answer your letter until I should learn whether you remained at N. York; and calculating the time of your arrival there, I had supposed I might daily expect a letter from you which would finally decide this matter, but being now about to write to Mr. Jay by the French packet, I cannot longer forbear risking a few lines, merely to acknowlege the reciept of your’s of the 14th. of December and to shew you that I let slip no occasion of expressing to you my attachment and gratitude. It is unnecessary to repeat to you here the subjects of my several letters written since your departure. I hope you will have recieved them all on your arrival at N. York. There was little in them concerning politics because I knew that my letters addressed to Mr. Jay would be open to you, if not within your department. My two last were on a disagreeable subject, being merely relative to myself, and a considerable loss sustained by the robbery of Nomeny. I there begged your interference with Congress in my behalf although I asked only what appeared to me real justice, it is a disagreeable subject, and therefore I will not repeat it, particularly as my former letters will have explained it fully.—Goldsmith desires me to mention to you that he has on his hands several livraisons of the Encyclopedia, for which he had subscribed by your direction for you and your friends. He wishes you would give some orders respecting them. I did not chuse to receive them as I was not sure that you had directed him to continue the subscription. Should you not return here, I will thank you to mention what you would chuse to be done respecting them.—I did not mention to Mr. Jay that Spain was fitting out so considerable  a fleet as became matter of considerable conversation. Carmichael writes me that it does not appear merely a fleet of evolution. The British funds have lately experienced a considerable fall said by some to be owing to this fleet. Whilst writing I learn that they are pressing seamen in all the ports of England. It would seem as probable however that it proceeded from their intimate connexions with those continental powers who have made and are making such active preparations for war.—not send by this opportunity the journals of the assembly and other papers of the sort, reserving them for a private conveyance. Otherwise you would see that the Assembly had yesterday adopted the Bishop of Autun’s plan for rendering uniform the standard of weights and measures. By their decree the King is to write to the King of England to engage the Parliament to concert this measure with the national assembly. The plan of the Bishop of Autun was sent to Mr. Jay by me some time ago at his request. I think I have heard you say that you proposed a plan somewhat similar, to Congress.
I have already on former occasions said so much respecting myself in the case of your accepting the place of Secretary of State, that I would willingly be silent respecting it at present. It is difficult however in a moment like this, waiting daily to be informed with certainty of your decision and of the consequences of it, not to be filled with the subject, and of course not to speak of it with those from whom we have been long accustomed to conceal nothing.—Still when I consider that this letter will arrive too late to have any influence on the matter, and that whatever I write at present may be under a mistaken idea of your decision, I restrain myself from troubling you perhaps uselessly and even improperly. Yet I cannot help expressing my hopes that Madison will have no desire to come to Europe and that his services will be considered as more indispensable at N. York. As to myself I am free to confess I should like continuing some time longer in the career in which I am. My inducements to remain in Europe would be augmented by the advancement with which I am flattered every day by those who speak to me on the subject. My inducements to return at present are diminished in proportion as my hope diminishes of settling myself as I had wished, and by the present situation of those of my family who are nearest and dearest to me. The death of my sister by putting them in a condition which it is impossible for me to ameliorate in the manner I would chuse; would embitter those enjoyments with which I should fondly have flattered myself in my establishment in my country. I am persuaded at present that the best which can be done  is that they should go to join my brother in Kentuckey. There are many circumstances which confirm me in this opinion. My presence there would by no means facilitate the measure and my absence will save me much useless chagrin and mortification, for their happiness has been always one of the most ardent desires of my heart. I hope therefore to find them on my return in Kentuckey, where circumstances will probably force me to go and fix myself.—Should Mr. Madison’s plan of discrimination pass, it reduces me at least to the half of my fortune. Lands which I sold for those certificates at 2¼ for 1. when speculators purchased them at six for one, will now produce me less than they then sold for after having been induced by my premature confidence to run all the risks to which those certificates have been since exposed. It is with anxious expectation that I await the result of this proposition, which I should have thought wild, and ill designed if it had not come from Madison, but even his name cannot prevent my concieving it highly unjust and impolitic, if not impracticable.—My expectations from Colo. Skipwith were never very great, but I see from the short letter he sent me under your cover, that he has fallen far short of what might have been expected from an indifferent person.—P. Jones has this moment arrived here from London. It is from him I get the intelligence of the press of seamen, which I have interlined above, after having written my letter. I have delivered him his medal.—Let Miss Jefferson know that her friends in the convent are mortified not to have heard from her. I am unalterably your friend & servant,

W: Short

